 

Exhibit 10.55

 

FIRST AMENDMENT

 

TO

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF BR CARROLL LANSBROOK JV, LLC

 

A DELAWARE LIMITED LIABILITY COMPANY

 

THIS FIRST AMENDMENT to the Limited Liability Company Agreement (the "LLC
Agreement") of BR CARROLL LANSBROOK JV, LLC, a Delaware limited liability
company (the "Company") is made and entered into to be effective as of the 21st
day of March, 2014, by the undersigned, being all of the Members and Managers of
the Company.

 

WHEREAS, in connection with a loan in the principal amount of $48,000,000.00
(the "Loan") to be made to BR Carroll Lansbrook, LLC, a wholly owned subsidiary
of the Company, by General Electric Capital Corporation (together with its
successors and assigns, "Lender"), the Members and Manager desire to amend the
LLC Agreement to reflect that the Company is a Single Purpose Entity and to
state certain other matters to confirm that the Company meets Lender's
requirements and qualifications as a Single Purpose Entity;

 

NOW, THEREFORE, effective upon the closing of the Loan, the LLC Agreement is
modified and amended as set forth below:

 

1.Section 3 of the LLC Agreement is deleted and the following is inserted in
lieu thereof:

 

3.The Company's business and purpose shall consist solely of the following:

 

(i)To (a) acquire a membership interest in and act as a member of BR Carroll
Lansbrook, LLC (the "Property Owner LLC"), which is engaged solely in the
acquisition, ownership, operation, management, financing and disposition of the
real estate project consisting of an approximately 572 condominium unit (subject
to increase based on future acquisitions of additional condominium units)
multi-family complex located in Palm Harbor, Florida and commonly known as
Lansbrook Village (the "Property"), pursuant to and in accordance with this
Agreement and the Property Owner LLC's Limited Liability Company Agreement and
(b) to acquire a membership interest in and act as a member of Lansbrook Unit
Holdings, LLC ("Lansbrook Holdings"), whose purpose shall be limited solely to
the acquisition of a membership interest in and to act as a member of Lansbrook
Unit Acquisitions, LLC ("Lansbrook Acquisitions"), whose purpose shall be
limited to the acquisition, ownership, operation, management and disposition of
additional condominium units at the condominium project in which the Property is
located; and

 

(ii)to engage in such other lawful activities permitted to corporations by the
Act as are incidental, necessary or appropriate to the foregoing.

 

Page 1

 

 

2.The following new Section 9.10 is added to the LLC Agreement:

 

9.10 Limitations. Notwithstanding any other provision of this Agreement and any
provision of law that otherwise so empowers the Company, the Company shall not,
without the unanimous consent of the Management Committee, do any of the
following:

 

(i)engage in any business or activity other than those set forth in Section 3 or
cause or allow the Property Owner LLC or Lansbrook Holdings to engage in any
business or activity other than as set forth in its respective Limited Liability
Company Agreement;

 

(ii)incur any indebtedness or assume or guaranty any indebtedness of any other
entity, other than the first lien mortgage indebtedness incurred by Property
Owner in connection with the acquisition of the Property (the "Mortgage" and,
together with the other loan documents evidencing and securing such
indebtedness, the "Loan Documents"), indebtedness permitted thereunder and
normal trade accounts payable in the ordinary course of business and, solely to
the extent permitted under, and in accordance with the terms of, the Loan
Documents, any existing financing secured by any of the additional units
acquired by Lansbrook Acquisitions that Lansbrook Acquisitions takes subject to
(but which will expressly not be assumed) in connection with its acquisition of
any additional condominium unit (the "Existing Unit Debt");

 

(iii)cause the Property Owner LLC, Lansbrook Holdings or Lansbrook Acquisitions
to incur any indebtedness or to assume or guaranty any indebtedness of any other
entity, other than, in the case of Property Owner LLC, the Mortgage, in the case
of Lansbrook Acquisitions, the Existing Unit Debt as and to the extent permitted
under the Loan Documents, other indebtedness permitted under the Loan Documents,
and normal trade accounts payable in the ordinary course of business;

 

(iv)dissolve or liquidate, in whole or in part;

 

(v)cause or consent to the dissolution or liquidation, in whole or in part, of
Property Owner LLC, Lansbrook Holdings or Lansbrook Acquisitions; provided,
however, Lansbrook Holdings and Lansbrook Acquisitions may be dissolved and
liquidated once the acquisition and disposition of additional condominium units
has been completed;

 

(vi)consolidate or merge with or into any other entity or convey or transfer or
lease its property and assets substantially as an entirety to any entity;

 

(vii)cause the Property Owner LLC, Lansbrook Holdings, or Lansbrook Acquisitions
to consolidate or merge with or into any other entity or to convey or transfer
or lease its property and assets substantially as an entirety to any entity
(other than the transfer by Lansbrook Acquisitions of any additional units to
Property Owner LLC);

 

Page 2

 

 

(viii)with respect to the Company, the Property Owner LLC, Lansbrook Holdings or
Lansbrook Acquisitions, institute proceedings to be adjudicated bankrupt or
insolvent, or consent to the institution or bankruptcy or insolvency proceedings
against it, or file a petition seeking or consenting to reorganization or relief
under any applicable federal or state law relating to bankruptcy, or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the Company, the Property Owner LLC, Lansbrook
Holdings or Lansbrook Acquisitions or a substantial part of property of the
Company, the Property Owner LLC, Lansbrook Holdings or Lansbrook Acquisitions,
or make any assignment for the benefit of creditors, or admit in writing its
inability to pay its debts generally as they become due, or take company action
in furtherance of any such action; amend Sections 3, 9.10 and 9.11 of this
Agreement or approve an amendment to Sections 1.01, 1.02, 1.03, 1.04 and 4.01 of
the Limited Liability Company Agreement governing the Property Owner LLC,
Lansbrook Holdings or Lansbrook Acquisitions; or

 

(ix)withdraw as a member of the Property Owner LLC or Lansbrook Holdings.

 

(x)In addition to the foregoing, so long as any obligation secured by the
Mortgage remains outstanding and not discharged in full, the Company shall not,
without the written consent of the holder of the Mortgage, take any action set
forth in items (i) through (vii) and items (ix) and (x).

 

3.The following new Section 9.11 is added to the LLC Agreement:

 

9.11Separateness/Operations Matters. The Company shall:

 

(a)maintain books and records and bank accounts separate from those of any other
person;

 

(b)maintain its assets in such a manner that it is not costly or difficult to
segregate, identify or ascertain such assets;

 

(c)hold regular Management Committee and Member meetings, as appropriate, to
conduct the business of the Company, and observe all other company formalities;

 

(d)hold itself out to creditors and the public as a legal entity separate and
distinct from any other entity;

 

(e)prepare separate tax returns and financial statements, or if part of a
consolidated group, then it will be shown as a separate member of such group;

 

(f)allocate and charge fairly and reasonably any common employee or overhead
shared with affiliates:

 

Page 3

 

 

(g)transact all business with affiliates on an arm's-length basis and pursuant
to enforceable agreements;

 

(h)conduct business in its own name, and use separate stationery, invoices and
checks;

 

(i)not commingle its assets or funds with those of any other person; and

 

(j)not assume, guarantee or pay the debts or obligations of any other person.

 

    The LLC Agreement, as amended, remains in full force and effect, unamended
except as specifically set out herein. This First Amendment may be executed in
any number of counterpart copies which together shall constitute one and the
same agreement, and a copy of this First Amendment signed by a party hereto and
delivered to another party by facsimile (fax or email or other electronic
transmission) shall be effective the same as a copy containing the party's
original signature.

 

SIGNATURES TO FOLLOW

 

Page 4

 

 

IN WITNESS WHEREOF, this First Amendment has been signed to be effective as of
the day and year first above written.

 

  MEMBERS AND MANAGER       BR LANSBROOK JV MEMBER, LLC,   a Delaware limited
liability company         By: Bluerock Special Opportunity + Income Fund II,
LLC, a Delaware limited liability company, its co-manager

 

    By: BR SOIF II Manager, LLC,       a Delaware limited liability company, its
manager                 By: /s/ Jordan Ruddy       Name: Jordan Ruddy      
Title: Authorized Signatory

 

  By: Bluerock Special Opportunity + Income Fund III, LLC, a Delaware limited
liability company, its co-manager

 

    By: BR SOIF III Manager, LLC, a Delaware limited liability company, its
manager                 By: /s/ Jordan Ruddy       Name: Jordan Ruddy      
Title: Authorized Signatory

 

Page 5

 

 

  CARROLL LANSBROOK JV MEMBER, LLC,   a Georgia limited liability company      
    By: MPC Lansbrook Investments LLC, a Georgia limited liability company, its
Manager             By: /s/ M. Patrick Carroll     Name: M. Patrick Carroll    
Title: President

 

Page 6

 

 

